Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 3, 2019

                                    No. 04-19-00029-CV

                        IN THE INTEREST OF H.E.W.M., a Child

                From the 451st Judicial District Court, Kendall County, Texas
                                Trial Court No. 16-443CCL
                         Honorable Bill R. Palmer, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. Costs of the appeal are taxed against appellant.

       It is so ORDERED on April 3, 2019.


                                              _____________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of April, 2019.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court